

116 HR 4598 IH: To amend the Internal Revenue Code of 1986 to provide an exemption from FIRPTA for interests held by certain foreign insurance companies.
U.S. House of Representatives
2019-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4598IN THE HOUSE OF REPRESENTATIVESOctober 1, 2019Mr. Suozzi (for himself and Mr. Holding) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide an exemption from FIRPTA for interests held
			 by certain foreign insurance companies.
	
		1.FIRPTA exemption for interests held by certain foreign insurance companies
 (a)In generalSection 897(l)(1) of the Internal Revenue Code of 1986 is amended— (1)by striking a qualified foreign pension fund shall not and inserting a qualified foreign entity shall not; and
 (2)by striking held by a qualified foreign pension fund shall be treated as such a fund and inserting held (directly or indirectly) by one or more qualified foreign entities shall be treated as such an entity.
 (b)Qualified foreign entitySection 897(l) of such Code is amended by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively, and by inserting after paragraph (1) the following new paragraph:
				
 (2)Qualified foreign entityFor purposes of this subsection, the term qualified foreign entity means— (A)any qualifying insurance corporation (as defined in section 1297(f)(1)), and
 (B)any qualified foreign pension fund.. (c)Clerical amendmentThe heading of section 897(l) is amended by striking Qualified Foreign Pension Funds and inserting Certain Foreign Entities.
 (d)Effective dateThe amendments made by this section shall apply to dispositions and distributions after the date of the enactment of this Act.
			